Citation Nr: 1737297	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  10-22 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a back disability for the period of December 5, 2008, through March 30, 2012; a rating in excess of 10 percent for a back disability for the period of March 30, 2012, through October 14, 2014; and a rating in excess of 40 percent for a back disability thereafter.

2. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

3. Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1976 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) from the June 2012 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This matter was previously before the Board in August 2016 and was remanded for further development.


FINDINGS OF FACT

1.  From December 5, 2008, to March 30, 2012, the Veteran experienced muscle spasms and guarding resulting in an abnormal gait, and thoracolumbar flexion limited to no more than 40 degrees.

2.  From March 30, 2012, to October 14, 2014, the Veteran's thoracolumbar flexion was limited to 70 degrees with painful motion.

3.  From October 14, 2014 to the present, the Veteran's forward flexion was greater than 30 degrees, but not greater than 60 degrees.

4.  The Veteran's radiculopathy of the left lower extremity is manifested by no more than mild, incomplete paralysis.

5.  The Veteran's radiculopathy of the right lower extremity is manifested by no more than mild, incomplete paralysis.

6.  The Veteran's service-connected disabilities satisfy the threshold criteria for TDIU. 

7.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1.  From December 5, 2008, to March 30, 2012, the criteria for a rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a (Diagnostic Code 5237).  

2.  From March 30, 2012, to October 14, 2014, the criteria for a rating in excess of 10 percent for a back disability have not been met.  Id.  

3.  Beginning October 14, 2014, the criteria for a rating in excess of 40 percent for a back disability have not been met.  Id.

4.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.124a (Diagnostic Code 8520).  

5.  The criteria for a rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  Id.  

6.  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, several VA examinations were scheduled in connection with the current claim.  Therefore, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in August 2016.  The purpose of this remand was to schedule the Veteran for a new VA examination.  Upon remand, the Veteran underwent a VA back examination in October 2016.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Additionally, the Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Back

The Veteran is currently in receipt of service connection for a back disability evaluated as 20 percent for the period of December 5, 2008, through March 30, 2012, 10 percent for the period of March 30, 2012, through October 14, 2014, and 40 percent beginning October 14, 2014.

A rating of 20 percent disabling is not warranted unless the evidence demonstrates forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

A rating of 40 percent disabling is not warranted unless the evidence demonstrates forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 50 percent rating is not warranted unless there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is only warranted for unfavorable ankylosis of the entire spine.  Id.  

Additionally, a higher evaluation of 20 percent is not warranted for intervertebral disc syndrome (IVDS) unless the evidence shows IVDA with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; an evaluation of 40 percent is not warranted unless incapacitating episodes have lasted at least four weeks, but less than six weeks; and a 60 percent evaluation is not warranted unless incapacitating episodes have lasted at least 6 weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

December 5, 2008-March 30, 2012

The Veteran is currently in receipt of a 20 percent rating for his back disability for the period of December 5, 2008, through March 30, 2012.

In April 2010, the Veteran underwent a VA examination.  The examiner noted that the Veteran had extension limited to 10 degrees, lateral flexion bilaterally limited to 20 degrees, and rotation bilaterally limited to 30 degrees.  The examiner also listed extension as limited to 40 degrees, however, the Board believes this was done in error and should read flexion limited to 40 degrees.  The examiner stated that repetitive use did not limit range of motion, however a grade 2 spasm with tenderness was noted.  The examiner concluded that there were no objective findings of degenerative disc disease. 

The Board also notes that the Veteran has submitted private treatment records from his chiropractor.  Although these records discuss the Veteran's back condition, they do not reveal additional range of motion limitations or incapacitating episodes due to IVDS that would warrant a higher rating.  The Board recognizes that these records demonstrate functional limitations the Veteran experiences due to back pain, such as difficulty standing for long periods of time.  These functional limitations are considered in the rating decision discussed below.

The Board finds that a rating in excess of 20 percent is not warranted.  A 20 percent rating is warranted due to the Veteran's muscle spasms and guarding severe enough to result in an abnormal gait.  However, the evidence does not demonstrate that the Veteran experienced flexion limited to 15 degrees (to warrant a 30 percent rating) or IVDS with incapacitating episodes lasting at least four weeks (to warrant a 40 percent rating).  Thereby, the Board continues the 20 percent rating for the Veteran's back disability for the period of December 5, 2008, through March 30, 2012.

March 30, 2012-October 14, 2014

The Veteran is currently in receipt of a 10 percent rating for his back disability for the period of March 30, 2012, through October 14, 2014.

In April 2012, the Veteran underwent a VA back examination.  The examiner noted that the Veteran had flexion to 70 degrees, extension to 15 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 35 degrees bilaterally.  The examiner stated that the Veteran experienced pain throughout the entire range of motion although the range of motion was not limited after repetitive use.  The Veteran exhibited full strength in all four extremities.  Although the Veteran did not have spasms during the exam, there was tenderness to palpation of the lumbar spine.  The Veteran reported functional impairment due to low back pain as well as missing work due to flare ups in his lumbar spine approximately 2 or 3 times a year.  Finally, the examiner stated that the Veteran's abnormal gait was due to his right knee.

The Board finds that a rating in excess of 10 percent prior to October 14, 2014, is not warranted.  The most probative evidence of record does not show that the Veteran's flexion was limited to between 30 and 60 degrees to warrant a 20 percent rating, his flexion was not less than 15 degrees to warrant a 30 percent rating, and ankylosis was not present to warrant a 40, 50, or 100 percent rating.  Additionally, the evidence of record does not demonstrate that the Veteran's back muscle spasms were severe enough to result in an abnormal gait or that the Veteran had IVDS and associated incapacitating episodes to warrant a higher rating.

October 14, 2014-Present

In October 2014, the Veteran underwent a VA back examination.  The examiner listed degenerative joint disease and spondylosis as the Veteran's diagnoses.  The examiner noted that the Veteran had flexion limited to 40 degrees, extension limited to 5 degrees, right lateral flexion limited to 15 degrees, left lateral flexion limited to 5 degrees, right lateral rotation limited to 15 degrees, and left lateral rotation limited to 10 degrees.  The Veteran was noted to be able to perform repetitive use testing with three repetitions.  The examiner stated that the Veteran experiences functional loss as a result of pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  The examiner noted that the Veteran does have muscle spasms and guarding resulting in abnormal gait or abnormal spinal contour.  The examiner found that the Veteran does have intervertebral disc syndrome (IVDS) but has did not experience any incapacitating episodes over the past 12 months due to IVDS.

The October 2014 examiner explained that pain could significantly limit functional ability during flare ups or after repeated use.  However, these limitations were subjectively reported by the Veteran.  Objective findings of decreased range of motion were noted to be five to fifteen degrees on flexion, extension, and side bending.  Although, the examiner explained that any statement on the loss of range of motion or any functional ability would be resorting to speculation. 

In the Veteran's May 2016 statement, he stated that he did have frequent incapacitating episodes due to his IVDS. 

Pursuant to the Board's August 2016 remand, in October 2016, the Veteran underwent another VA back examination.  The Veteran reported that his back condition worsened, his activity level decreased, and that he is taking additional pain medication.  He also reported flare ups and functional loss (inability to walk, climb, or drive for long periods of time).  The Veteran's flexion was limited to 40 degrees, extension limited to 5 degrees, left and right lateral flexion limited to 10 degrees, and left and right lateral rotation limited to 10 degrees.  Pain was noted on all range of motion testing, although the Veteran was able to perform repetitive use testing with at least three repetitions and did not have any additional loss of function or range of motion after these repetitions.  

The examiner stated that the Veteran has guarding that does not result in an abnormal gait or abnormal spinal contour.  No ankylosis or IVDS of the spine was noted.  The examiner concluded that there are no changes in the Veteran's current condition.

Additionally, although the Veteran reported that he has incapacitating episodes due to his IVDS, the medical evidence of record, notably the October 2014 and October 2016 VA examinations state otherwise.  The October 2014 VA examiner stated that although the Veteran does have IVDS, he has not experienced any incapacitating episodes in the last 12 months (again, no doctor prescribed bedrest).  Additionally, the October 2016 VA examiner stated that the Veteran does not even have IVDS.  The Board finds these examinations credible and probative on the matter of the Veteran's IVDS severity.  Additionally, there is no other medical evidence to support the Veteran's contention that he was incapacitated and on medically ordered bedrest. 

The Board finds that a rating in excess of 40 percent for the period beginning October 14, 2014, is not warranted.  The Board notes that during this timeframe, the Veteran's back condition would warrant no more than a 20 percent rating as his flexion is greater than 30 degrees but not greater than 60 degrees.  A higher rating is not warranted as there is no ankylosis of the thoracolumbar spine demonstrated.  Additionally, the Veteran has not had any incapacitating episodes due to IVDS to warrant a higher rating.  However, the Board will not disturb the rating given by the RO.  Therefore, a 40 percent rating beginning October 14, 2014, is continued.

Radiculopathy

In an October 2014 VA examination, the examiner noted that the Veteran has radicular pain or other symptoms due to bilateral radiculopathy manifested by mild constant pain, moderate intermittent pain, moderate paresthesias and/or dyesthesias, and moderate numbness. 

In October 2016, the Veteran underwent a VA back examination in which the examiner noted that the Veteran does not currently have radiculopathy.  The Board will not disturb the rating assigned by the RO.  

The Board finds that the most probative evidence shows that his radiculopathy symptoms, for when he had a diagnosis of radiculopathy, most closely approximated symptoms of mild, incomplete paralysis in the lower extremities.  Therefore, a 10 percent rating for radiculopathy of both the left and right lower extremities is continued.  

Other Considerations

In reaching these conclusions, the Board accepts that the Veteran has flare-ups that include pain.  See DeLuca, supra.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation for his lumbar spine disability.  Although the Board is sympathetic to the Veteran's report of flare-ups in the lumbar spine that include pain, pain alone does not constitute functional loss under VA regulations.  See Mitchell, supra.

The Board has considered the applicability of principles set forth in a recent Court of Appeals for Veterans Claims (Court) case, Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board finds no basis under that case for remanding for a new examination.  The Board notes that the Correia case involved a claim for an increased rating for knee disorders, as opposed to the current case which involves a spine disorder.  In Correia, the Court provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint." Specifically, the CAVC held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  The CAVC also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."

The CAVC provided two qualifications to this requirement.  First, the CAVC "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted."  The CAVC specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  In a later footnote, the CAVC "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case."  Second, the CAVC indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged."  While the CAVC did not define "damaged" for these purposes, they noted that both of the appellant's knees were "damaged." The record shows that the appellant in Correia had knee diagnoses that included both traumatic arthritis and degenerative joint disease.

The Court in Correia held, in essence, that to be adequate, an examination of a joint must include range of motion testing of the joint in the following areas: active motion, passive motion, weight-bearing, and non-weight bearing.  The Board initially notes, however, that the Correia case is less applicable in the case of a spine than in the knee.  First, the Board notes that there can clearly not be an opposite undamaged joint in the case of a spine disorder as there can be in a knee disorder.  Second, the Board notes that the 2014 and 2016 examinations noted the range of motion of the spine in all directions, and the specific point at which painful motion begins.  Although the examinations in this case did not specify whether the examination was done with active motion or passive motion, or with weight bearing or non-weight bearing, the Board finds that this is inconsequential under the facts of this case.  The Board takes notice that on VA examinations, the testing of the range of spine motions is generally done by assessing active motion rather than passive.  The "active" motion is tested by having the Veteran stand and attempt to lean forward to test flexion, lean backward to test extension, and lean sideways to test lateral flexion, and twist the upper torso at the waist to test lateral rotation.  This standing testing is considered to be testing on weight bearing as the Veteran must support the weight of his body while undergoing such testing.  

Although it may possible to test passive motion without weight bearing by having the Veteran lie down on a table and have the examiner move the spine by bending the Veterans body, such testing would be awkward and would not reveal useful information.  In this regard, active range of motion testing produces range of motion produces test result figures which are more restricted than the results produced by  passive range of motion testing in which the physician forces the joint through its motions.  Similarly, testing on weight bearing would generally produce more restrictive results than testing done without weight bearing.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing on weight bearing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating. 

Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  See 38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the Rating Schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's back disability and referral for consideration of an extraschedular rating for either period of time discussed above is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b).

V.  TDIU

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Throughout the record, the Veteran asserts that his disabilities preclude him from working.  Specifically, the Veteran discussed the inability to stand, sit, or bend for prolonged periods of time.  Additionally, the Veteran reported that he is in almost constant pain which has diminished his qualify of life.  

In his May 2016 application for increased compensation based on unemployability, the Veteran stated that he last worked in October 2015 after working in the same job since March 1981.  Although the Veteran noted that his highest level of education is four years of high school, he reported that he earned over $100,000 in one year.  The evidence of record demonstrates that the Veteran was substantially and gainfully employed until October 2015.  Therefore, the only evidence relevant to the determination of entitlement to a TDIU is evidence beginning after October 2015.

The Veteran's October 2016 VA back examination revealed that the Veteran has functional loss resulting in the inability to walk, climb, or drive for long periods of time.  The examiner concluded that the Veteran's back disability impacts his ability to work as he ambulates slowly, has difficulty bending, and has trouble lifting objects 25 pounds or greater. 

As an initial matter, the Board notes that the Veteran meets the schedular criteria for entitlement to a TDIU.  Thus, the main question before the Board is whether his service connected disabilities impact his ability to obtain and/or retain substantially gainful employment.

The Veteran's work history since 1981 was in a warehouse, and he competently and credibly reported that his back symptoms significantly impact his ability to work.  This is echoed in the notations made by the VA examiners.  

When considering the Veteran's education, special training, and employment history, the Board concludes that the evidence is at least in equipoise as to whether he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.16.


ORDER

From December 5, 2008, through March 30, 2012, entitlement to an initial evaluation in excess of 20 percent for a back disability is denied.

From March 30, 2012, through October 14, 2014, entitlement to an evaluation in excess of 10 percent for a back disability is denied.

Beginning October 14, 2014, entitlement to an evaluation in excess of 40 percent for a back disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity is denied.

A TDIU is granted.  


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


